Case: 4:19-cr-00312-CDP Doc. #: 64 Filed: 09/04/19 Page: 1 of 2 PageID #: 399



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )       NO. 4:19 CR 00312 CDP
v.                                          )
                                            )
STEVEN V. STENGER,                          )
                                            )
       Defendant.                           )

                                          NOTICE

       Comes now the United States of America, by and through Reginald Harris, Attorney for

the United States, and Hal Goldsmith, Assistant United States Attorney for the Eastern District

of Missouri, and notifies this Court that attached hereto as Exhibit 1 is a duly executed Notice

by defendant Steven V. Stenger that defendant is foregoing any potential claim to a pension

from St. Louis County, Missouri.

                                            Respectfully submitted,

                                            REGINALD HARRIS
                                            Attorney for the United States

                                            /s/Hal Goldsmith
                                            HAL GOLDSMITH #32984MO
                                            Assistant United States Attorney
                                            111 S. 10th Street, Room 20.331
                                            St. Louis, Missouri 63102
                                            (314) 539-2200




                                                1
Case: 4:19-cr-00312-CDP Doc. #: 64 Filed: 09/04/19 Page: 2 of 2 PageID #: 400



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 4, 2019, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon the
defendant’s counsel of record.


                                            /s/ Hal Goldsmith
                                            HAL GOLDSMITH, #32984MO
                                            Assistant United States Attorney




                                               2
